UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2216


HARALD SCHMIDT,

                       Plaintiff – Appellant,

          v.

STEVEN HUNSBERGER; JOHN BURK,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:14-cv-01372-LO-TRJ; 1:14-cv-01373-LO-TRJ).


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harald   Schmidt,  Appellant   Pro  Se.   Jeffrey  Notz,    COUNTY
ATTORNEY’S OFFICE, Prince William, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harald Schmidt seeks to appeal the district court’s

order    consolidating       his    two    civil   actions.           This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory        and       collateral      orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337   U.S.    541,    545-46      (1949).        The   order

Schmidt    seeks     to    appeal     is    neither      a    final    order    nor    an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We dispense with

oral    argument     because       the    facts    and    legal    contentions         are

adequately       presented    in    the    materials     before       this    court    and

argument would not aid the decisional process.



                                                                               DISMISSED




                                            2